Case 2:20-cv-00030-JRG Document 228 Filed 03/07/21 Page 1 of 4 PageID #: 17104




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION


HUAWEI TECHNOLOGIES CO. LTD.,

                    Plaintiff,

          v.
                                                        No. 2:20-cv-00030-JRG
VERIZON COMMUNICATIONS, INC.,
VERIZON BUSINESS NETWORK
SERVICES, INC., VERIZON ENTERPRISE
SOLUTIONS, LLC, CELLCO
PARTNERSHIP D/B/A VERIZON                              JURY TRIAL DEMANDED
WIRELESS, INC., VERIZON DATA
SERVICES LLC, VERIZON BUSINESS
GLOBAL LLC, VERIZON SERVICES
CORP., AND VERIZON PATENT AND
LICENSING INC.

                    Defendants.


VERIZON BUSINESS NETWORK
SERVICES, INC., CELLCO PARTNERSHIP
D/B/A VERIZON WIRELESS, VERIZON
DATA SERVICES LLC, VERIZON
BUSINESS GLOBAL LLC, VERIZON
SERVICES CORP., AND VERIZON
PATENT AND LICENSING INC.

                    Counterclaim-Plaintiffs,

          v.

HUAWEI TECHNOLOGIES CO. LTD.,
HUAWEI TECHNOLOGIES USA, INC.,
AND FUTUREWEI TECHNOLOGIES INC.

                    Counterclaim-Defendants.


                                 JOINT NOTICE REGARDING DKT. 183




01980-00150/12589886.1
Case 2:20-cv-00030-JRG Document 228 Filed 03/07/21 Page 2 of 4 PageID #: 17105




          Pursuant to the Court’s Standing Order Regarding “Meet and Confer” Obligations

Relating to Discovery Disputes, the parties file this Joint Notice regarding the status of Verizon’s

Motion to Compel Huawei’s Production of Documents [Dkt. 183] and hereby notify the Court as

follows:

          Counsel for Huawei, Greg Love and Jason Cassady, have met and conferred with counsel

for Verizon, Deron Dacus, Charles Verhoeven, Patrick Curran, and Andrea Roberts, numerous

times since Verizon filed its Motion to Compel Huawei’s Production of Documents [Dkt. 183]

on February 2, 2021. The parties have continued to confer over email as well. The parties have

made significant progress in coming to an agreement for 665 documents that were at issue in

Verizon’s motion. Huawei and Verizon are at an impasse on the remaining 44 documents.

Nonetheless, the parties continue to conduct discussions. The entries on Huawei’s privilege log

that remain in dispute are: 140, 141, 142, 164, 165, 166, 167, 168, 170, 171, 227, 256, 257, 284,

285, 289, 302, 444, 445, 446, 449, 574, 580, 616, 701, 714, 723, 740, 741, 742, 743, 744, 745,

746, 749, 754, 755, 756, 757, 758, 759, 762, 763, and 764.



Dated: March 7, 2021                                 Respectfully submitted,

                                                     /s/ Jason D. Cassady
                                                     Bradley W. Caldwell
                                                     Texas Bar No. 24040630
                                                     Email: bcaldwell@caldwellcc.com
                                                     Jason D. Cassady
                                                     Texas Bar No. 24045625
                                                     Email: jcassady@caldwellcc.com
                                                     John Austin Curry
                                                     Texas Bar No. 24059636
                                                     Email: acurry@caldwellcc.com
                                                     Justin Nemunaitis
                                                     Texas Bar No. 24065815
                                                     Email: jnemunaitis@caldwellcc.com
                                                     CALDWELL CASSADY CURRY P.C.

01980-00150/12589886.1                           2
Case 2:20-cv-00030-JRG Document 228 Filed 03/07/21 Page 3 of 4 PageID #: 17106




                                          2121 N. Pearl St., Suite 1200
                                          Dallas, Texas 75201
                                          Telephone: (214) 888-4848

                                          Gregory P. Love
                                          Texas Bar No. 24013060
                                          greg@lovetrialfirm.com
                                          LOVE LAW FIRM
                                          P.O. Box 948
                                          Henderson, Texas 75653
                                          Telephone: (903) 212-4444

                                          David M. Barkan
                                          California Bar No. 160825
                                          barkan@fr.com
                                          FISH & RICHARDSON P.C.
                                          500 Arguello Street, Suite 500
                                          Redwood City, CA 94063
                                          Telephone: (650) 839-5070



                                       Attorneys for Plaintiff Huawei Technologies Co.
                                       Ltd., and Counterclaim Defendants Huawei
                                       Technologies USA, Inc., and Futurewei
                                       Technologies, Inc.

                                    By: /s/ Deron R. Dacus
                                        Charles Verhoeven
                                        charlesverhoeven@quinnemanuel.com
                                        Brian Mack
                                        brianmack@quinnemanuel.com
                                        QUINN EMANUEL URQUHART & SULLIVAN
                                        50 California Street, 22nd Floor
                                        San Francisco, California 94111-4788
                                        Telephone: 415-875-6600
                                        Fax: 415-875-6700

                                          Patrick Curran
                                          patrickcurran@quinnemanuel.com
                                          QUINN EMANUEL URQUHART & SULLIVAN
                                          111 Huntington Ave, Suite 520
                                          Boston, Massachusetts 02199
                                          Telephone: 617-712-7100
                                          Fax: 617-712-7200



01980-00150/12589886.1                3
Case 2:20-cv-00030-JRG Document 228 Filed 03/07/21 Page 4 of 4 PageID #: 17107




                                                      Deepa Acharya
                                                      deepaacharya@quinnemanuel.com
                                                      QUINN EMANUEL URQUHART & SULLIVAN
                                                      1300 I Street NW, Suite 900
                                                      Washington, D.C. 20005
                                                      Telephone: 202-538-8000
                                                      Fax: 202-538-8100

                                                      Deron R. Dacus
                                                      State Bar No. 00790553
                                                      The Dacus Firm, P.C.
                                                      821 ESE Loop 323, Suite 430
                                                      Tyler, TX 75701
                                                      Phone: (903) 705-1117
                                                      Fax: (903) 581-2543
                                                      ddacus@dacusfirm.com


                                                      Attorneys for Verizon Communications Inc.,
                                                      Verizon Business Network Services, Inc.,
                                                      Verizon Enterprise Solutions, LLC, Cellco
                                                      Partnership D/B/A Verizon Wireless, Verizon
                                                      Data Services LLC, Verizon Business Global
                                                      LLC, Verizon Services Corp., and Verizon
                                                      Patent and Licensing Inc.

                                      CERTIFICATE OF SERVICE

          The undersigned hereby certifies that counsel of record is being served with a copy of the

foregoing document via the Court’s electronic filing system on this 7th day of March, 2021.


                                                        /s/ Jason D. Cassady
                                                        Jason D. Cassady




01980-00150/12589886.1                            4
